DISCIPLINARY PROCEEDINGS
PER CURIAM.
We agree with Disciplinary Board’s finding that petitioner, Byron J. Casey, III, has satisfied the criteria set forth in Rule 19, § 24(E) for Reinstatement and Readmission to the Bar. We thus adopt Disciplinary Board’s recommendation, which is consistent with the terms of suspension we imposed, and order that petitioner be and he is hereby reinstated to the practice of law, subject to a two-year probationary period with the follow-*184mg conditions: (1) William V. Renaudin, Jr. is named as probation monitor and will supervise Byron J. Casey, Ill’s conduct and will file written reports quarterly with Disciplinary Counsel, noting Casey’ compliance or non-compliance and, when applicable certified public accountant’s audits of Casey’s financial affairs; (2) Casey shall obtain a CPA to perform required audits of his trust, operating and personal accounts semi-annually; (3) He shall not violate the Rules of Professional Conduct; (4) He shall insure that the required CPA audits are conducted timely and that the CPA and probation reports are promptly filed with Disciplinary Counsel; (5) He shall promptly and timely pay all bar dues and disciplinary assessments; (6) He shall take the required number of CLE credits and promptly comply with any and all CLE reporting requirements; (7) He shall fully and completely respond to any complaints filed with Disciplinary Counsel within 15 days of his receipts of such complaints; (8) Any violation of the terms of this probation shall be heard by the Disciplinary Board, using whatever procedure they deem to be appropriate and reported to the Court by the Disciplinary Board, along with their recommendation, which may include that reinstatement be revoked and Casey returned to suspended status, or whatever other recommendation the Board deems appropriate; and (9) He shall pay all costs of these proceedings.
DENNIS, J., not on panel.